Citation Nr: 1612200	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUES

1.  Entitlement to reimbursement for the cost of private medical expenses from January 6 to January 9, 2009.

2.  Entitlement to reimbursement for the cost of private medical expenses from January 10 to January 12, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from June 1975 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi.

The Veteran was scheduled for a personal hearing before a VLJ to take place in June 2014.  He did not appear for that hearing, after having reaffirmed his desire for a hearing and that he would attend the hearing in May 2014.  He was previously scheduled for a hearing in August 2011, for which he did not appear.  At that time, he provided explanation and asked for the hearing to be rescheduled, which was directed to occur by the Board in a December 2011 Remand.  Since June 2014, he has not asked that his hearing be rescheduled, therefore the Board concludes his request for a hearing has been withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

In this decision, the Board is granting the claim for reimbursement for a portion of the requested treatment period.  The issue of whether the remaining period is subject to reimbursement is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

From January 6 to January 9, 2009, the Veteran was not stable enough to be safely transferred to a VA facility.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of medical expenses for January 6 through January 9, 2009 are met.  38 U.S.C.A. §§ 1725, 5107 (West 2002; West 2014); 38 C.F.R. § 17.1005(b) (2009); 38 C.F.R. § 17.1005(b) (2015); West v. Brown, 7 Vet.App. 70, 76 (1994), Hayes v. Brown, 5 Vet.App. 60, 66-67 (1993), Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Payment or reimbursement for non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002; West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).  The substantive conditions for payment or reimbursement are: 
(a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) a VA or other Federal facility was not feasibly available; (d) at the time of the treatment, the veteran was enrolled in the VA health care system and had received services in the preceding 24-month period; (e) the veteran is financially liable to the provider for the treatment; (f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment; (g) in the case of work-related accidents, the veteran has exhausted all other claims and remedies for such reimbursement; and, (h) the veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. §17.1002 (2015). 

The Veteran is service connected for the left knee.  However, the provisions of 38 U.S.C.A. § 1728 - regarding treatment at a non-VA hospital for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, any disability if the veteran has total disability resulting from a service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, which requires service-connection - do not apply.  The treatment he received from January 6 through January 9, 2009, was psychiatric in nature, and not related to his knee.  His knee is not totally disabling.  See 38 U.S.C.A. §§ 1728, 3102 (West 2014); 38 C.F.R. §§ 17.120, 17.47(i) (2015).

His claim was denied because it had not been authorized by a VA facility.  The health care provider argues that they were given oral authorization by a specific employee of the VAMC, who informed them that the Veteran could be transferred under the Mill Bill until he was stable enough for transfer.  They argued that his time in the psychiatric ward was part of his detoxification and that to delay or interrupt it for the transfer would have been hazardous to his life.  

The Board notes that the initial treatment that brought the Veteran to the private facility has been found to qualify for reimbursement, and that it is the period from January 6 to January 9, 2009, that is under consideration.  That is, the initial incident has been found to be an emergency, and that the substantive conditions were met for the his treatment at the private facility's emergency room.  He was transferred on January 6th to the facility's psychiatric ward.  

Under 38 C.F.R. § 17.1005(b) (2015), one of the limitations of payment or reimbursement is whether the emergent nature of the treatment had ended.  The current standard is whether the veteran could have been transferred or could have reported to a VA or Federal facility for treatment.  This regulation, however, was amended in the period since this claim has been pending.  Where the law or regulation changes during the pendency of a case, the version most favorable to the appellant will generally be applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994), Hayes v. Brown, 5 Vet.App. 60, 66-67 (1993), Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

When the claim was filed, in February 2009, Section 17.1005(b) limited payment or reimbursement for the period from the beginning of treatment until such time as the veteran could be transferred safely to a VA facility or other Federal facility.  38 C.F.R. § 17.1005(b) (2009).  It further provided that for purposes of payment under 38 U.S.C.A. § 1725, VA deems it safe for the veteran to be transferred once the veteran has become stabilized.  Id. 

A review of the VA treatment records reveals that VA was notified on January 7th and January 9th that the Veteran was not stable.  His private treatment records show on January 6th that the private facility had spoken to a specific individual and given authorization for the Veteran to be admitted to the psychiatric ward.  The person said that the Veteran could be admitted under the "Mill Bill" until he was stable.  It was noted that the closest VA facilities were in Biloxi, Mississippi, an hour and a half away from the private facility, or Alexandria, Louisiana, three hours away, and that the doctor did not think he was stable enough to travel that distance. 

As the earlier version of Section 17.1005(b) is more favorable, the Board finds that it should apply.  Accordingly, as he was not stable for transfer until at the earliest January 9, 2009, the claim for payment or reimbursement for the period from January 6 to January 9, 2009, is granted.


ORDER

Reimbursement for care rendered January 6 to January 9, 2009, is granted.


REMAND

The remaining period of treatment, from January 10 to January 12, 2009, is remanded for additional development.  It is not clear from the record whether the Veteran was stable, as set forth in 38 C.F.R. § 17.1005(b) (2009), before January 12, 2009.  A VA examination opinion shall be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an appropriate physician for an opinion on whether the Veteran was medically stable and able to be safely transferred to an appropriate VA facility on January 10, January 11, or January 12, 2009.  The examiner shall review the records, and provide an opinion on when the Veteran was stable and able to safely be transferred, with consideration of the distance to the nearest VA facilities and the private facility's arguments regarding detoxification and whether delaying or interrupting such detoxification would have been hazardous to his health.

All opinions are to be supported by explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


